Citation Nr: 0011066	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-08 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for glomerulonephritis.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for rheumatic heart 
disease.

4.  Entitlement to service connection for numbness of the 
fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from June 1947 to June 1950.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Portland, Oregon.  The Board notes that in connection with 
his claims the veteran testified before the undersigned Board 
member in February 2000; a transcript of that hearing is 
associated with the claims file.

In correspondence received in July 1997, the veteran withdrew 
his appeal pertinent to entitlement to service connection for 
a right inguinal hernia.  See 38 C.F.R. § 20.204 (1999).  
Thus, the issues are as set out on the first page of this 
decision.


FINDINGS OF FACT

1.  There is no competent evidence of record relating 
currently diagnosed glomerulonephritis to the veteran's 
military service.

2.  There is no competent evidence of record relating current 
rheumatoid arthritis to the veteran's military service.

3.  There is no competent evidence of record relating current 
rheumatic heart disease to the veteran's military service.

4.  There is no competent evidence of record relating 
currently diagnosed disability, characterized by numbness of 
the fingers, to the veteran's military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
glomerulonephritis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
rheumatoid arthritis is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The claim of entitlement to service connection for 
rheumatic heart disease is not well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  The claim of entitlement to service connection for 
numbness of the fingers is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis or cardiac disease, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. at 495-97.  However, even under this regulation, medical 
evidence is required to demonstrate a relationship between a 
present disability and the continuity of symptomatology if 
the condition is not one where a lay person's observations 
would be competent.  Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

The veteran had service from June 1947 to June 1950.  No 
service medical records are available in the claims file.

The claims file contains private medical records dated from 
1967 to 1991.  An entry dated in February 1970 notes a 
history of "phertis" (presumably nephritis) while in 
service; the veteran denied knowledge of kidney trouble since 
that time.  He also denied heart disease.  There was no 
evidence of ankle edema to examination.  The gross 
impressions included "past history enphyertis, with an 
egative at this time" (sic).  In August 1974 there was no 
evidence of ankle edema.  In December 1976, the veteran 
complained of dull pains in the lower chest, mostly in the 
evenings after dinner.  The physician indicated it was 
probably a heart burn type pain.  In November 1977, the 
veteran complained of generalized aches in the leg of about 
one months' duration, without swelling or redness.  Testing 
revealed one of the uric acids to be slightly high.

A December 1977 entry notes that the veteran's "only 
complaint" was generalized aches in the joints.  The veteran 
reported pain in the shoulders, knees and legs.  The 
impression was generalized joint and muscle symptoms, cause 
and type undetermined, possibly an early osteo-arthritis.  In 
May 1979 the veteran presented with complaints of pain and 
numbness  in his right hand, starting a week or so earlier.  
Examination failed to reveal any abnormalities and the 
physician indicated it was probably the result of some 
position that the veteran slept in.  In July 1980 it was 
noted that Dr. Brem, a rheumatologist, felt the veteran had 
rheumatoid arthritis.  The veteran reported his symptoms were 
almost completely limited to the hands, where he complained 
of periodic weakness and numbness in the middle and ring 
fingers, with pain.  It was believed that he might have 
carpal tunnel syndrome.  Tinel's sign was positive on the 
left, but most of the veteran's symptoms were on the right.  
The veteran was scheduled for right carpal tunnel release in 
August 1980.

In October 1980 it was noted that the veteran had essentially 
no symptoms other than a very slight tingling of the middle 
finger tip.  In December 1980 the veteran was admitted for 
evaluation of pitting edema of the legs of two weeks' 
duration.  He gave a history of having been healthy until 
1977, at which time there was an onset of stiffness in the 
hands, knees and feet.  That record includes note of in-
service leg edema and a diagnosis of being nephrotic, which 
was treated.  Such entry indicates the veteran was released 
from service without any disability.  Dr. Brem noted that in 
July 1979 diagnostic testing was normal.

In January 1981 the veteran underwent renal biopsy with a 
pre-operative diagnosis of proteinuria/nephrotic syndrome and 
probably systemic lupus.  A history of physical examination 
record from that time includes note of one episode of 
"apparent glomerulonephritis with severe nephrotic 
syndrome" while in the service with spontaneous remission of 
the disease process.  In August 1982 the veteran's arthritis 
was worsening.  In July 1985 the veteran underwent 
evaluation.  No cardiac problems were noted at that time.  

In a consultation evaluation record dated in December 1980, 
R. Harris, M.D., indicated that the veteran had acute 
glomerulonephritis with nephrotic syndrome, probably 
secondary to systemic lupus erythematosus and stated that "I 
doubt his current problem bears any relationship to his prior 
episode of nephritis at age 17."  Records dated from 1985 to 
1988 reflect follow up for arthritis.

The file contains records from J.P., M.D., dated from 1989 to 
1991 and showing treatment for nephrosis and arthritis.  

A private medical record report of St. Vincent Hospital and 
Medical Center, dated in January 1990, notes that the veteran 
had had rheumatoid arthritis for approximately ten years.  A 
record from R.W., M.D., dated in June 1993 notes a medical 
history to include nephrotic syndrome assumed secondary to 
rheumatoid arthritis; that physician also indicated it could 
be medication induced.  

Private records from Providence St. Vincent Medical Center 
are in the claims file.  A discharge summary from 
hospitalization in July 1995 shows secondary diagnoses of 
collagen vascular disease and rheumatoid arthritis.  A review 
of systems was negative for cardiac disease.  

The claims file contains records from the Portland Clinic, 
dated from May 1993 to August 1995.  Those records generally 
note that the veteran had significant rheumatoid arthritis.  
Records also note the veteran to be "nephrotic."  

In September 1995, the veteran applied for VA compensation 
benefits.  He argued that while in service he was transported 
a long distance in an open truck during winter and was 
subsequently diagnosed with fatigue and overexposure and 
hospitalized in Berlin, Germany for one month.  He reported 
that he was then transferred to Frankfurt Hospital and 
diagnosed with glomerulonephritis before being airlifted to 
Fitzsimmons Hospital in Denver, Colorado.  He indicated that 
since that time he had been prescribed Lasix to prevent edema 
and steroids to control glomerulonephritis.  The veteran also 
indicated that he sought treatment in service for finger 
numbness while stationed at Fort Sam Houston.  He indicated 
that he had been told it was psychologic in nature.  He 
complained of subsequent flare-ups.  He also stated that he 
was diagnosed with rheumatoid arthritis in 1980.  The veteran 
identified physicians he had seen, to include R.B., M.D.  He 
stated that Dr. R.B. was deceased and that the physician who 
took over his practice had no pertinent records.

In September 1995, the RO received statements from the 
veteran's cousin and aunt who indicated they had visited the 
veteran in Fitzsimmons Hospital in Colorado in June to August 
1949, during service.  

In October 1995, the RO received a statement from the 
veteran's spouse.  She reported that she met the veteran in 
1965 and that while they were dating he informed her of his 
in-service medical problems.  He stated he had been 
hospitalized for nephritis or "Brights Disease," and for 
swelling and pain in his joints.  

Private records from Dr. Brem show treatment for rheumatoid 
arthritis in October 1995.  The veteran was noted to have had 
an episode of left-sided chest pain and Dr. Brem indicated it 
was possible that the veteran broke a rib leaning over the 
car to fix it in the garage. 

In November 1995, the veteran reported for a VA examination.  
The VA examiner noted the veteran's history of in-service 
symptoms and hospitalization.  The examiner diagnosed status 
post glomerulonephritis; rheumatic heart disease; and 
rheumatoid arthritis, primarily involving the hands.  

In February 1996, the National Personnel Records Center 
(NPRC) advised the RO that no service medial records were 
available and that no clinical records were available.  In 
July 1996, the NPRC reported that they had searched the 298th 
Army Band records from January to March 1949 and from June to 
August 1949, and the Fourth Army Band records through June 
1950 and found no reference to "man being sick, injured or 
hospitalized...."  

In August 1996 Dr. Brem noted that the veteran had twice been 
treated for pneumonia and that in February 1996 he had been 
treated for what seemed like pulmonary edema.  Dr. Brem noted 
that the veteran had had anasarca from nephrotic syndrome, 
without cardiac disease and that in July 1995 cardiac 
examination had been normal.  Dr. Brem noted current findings 
possibly indicative of a mitral regurgitation murmur.  There 
was a lot of synovitis noted in the veteran's hands, ankles 
and elbows.  The impressions were 1) new heart murmur with 
history of heart failure compatible with aortic stenosis; 2) 
rheumatoid arthritis; and 3) nephrotic syndrome.  Records 
dated through October 1998 note following for nephrotic 
syndrome.  

In September 1996, the RO received additional lay statements 
from two relatives reporting that the veteran was 
hospitalized during service for glomerulonephritis or 
"Brights disease" and arthritis in his joints, and that he 
was treated for such thereafter.  

In his substantive appeal, received in February 1997, the 
veteran requested the lay statements be considered for the 
value that those individuals, although not competent to 
diagnosis, were competent to report what a physician had 
diagnosed.  

In July 1997, the veteran testified at a personal hearing.  
He re-iterated his history of hospitalization in service 
following overexposure.  He reported that he had sought 
treatment when his face and ankles and everything were 
swollen.  He reported post service flare-ups of joint 
swelling and stated that in 1980 they diagnosed rheumatoid 
arthritis.  He also reported that rheumatoid heart disease 
was diagnosed in or around 1980 also.  

In a lay statement dated in January 2000, B.B. indicated that 
he enlisted the same day as the veteran and visited him in 
1949 at a hospital.  

In a statement dated in February 2000, R. W., M.D. reported 
treating the veteran for several years for rheumatologic 
arthritis and glomerular nephritis.  Dr. R.W. stated such had 
been a "long standing condition" and that "[p]er his 
history, he contacted the disease while with the service in 
Germany and began treatment at the Veteran's Hospital at that 
time."

In a letter dated in February 2000, Dr. Brem provided a 
summary.  Dr. Brem reported first meeting the veteran August 
15, 1979, at which time the veteran described "onset o f 
rheumatoid arthritis symptoms that had their beginning a year 
previously."  Dr. Brem also noted that the veteran described 
the onset of glomerulonephritis with nephrotic syndrome while 
in the service, with spontaneous remission of disease and 
that in the last 30 years there had been occasional 
spontaneous remission of the nephrotic syndrome.  

Analysis

The Board first recognizes that the veteran's service records 
are unavailable, presumed to have been lost in a 1973 fire at 
the NPRC facility located in St. Louis, Missouri.  VA has 
made multiple attempts to obtain the veteran's service 
records, to include searches of alternate sources.  All 
searches for additional service records have been 
unsuccessful.  There is a heightened obligation to explain 
findings and conclusions in cases, such as this, in which 
service records are presumed to have been or were destroyed 
while the file was in the possession of the government.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board acknowledges that the record contains competent 
diagnoses of rheumatoid arthritis affecting multiple joints, 
to include the hands; glomerulonephritis and kidney disease; 
carpal tunnel syndrome of the right hand; and, cardiac 
disability, to include one diagnosis of rheumatic heart 
disease.  Thus, the first prong of Caluza, has been met.  
Moreover, the veteran's own accounts of in-service symptoms 
and symptoms, continuing post-service, are competent and 
credible in determining the well groundedness of his claims.  
He is not, however, competent to provide any in-service or 
post-service diagnoses.  Nor is he competent to relate his 
continuing joint, renal or cardiac symptoms to any diagnosis, 
or in turn to provide a nexus between identified disabilities 
and his period of service.  See Savage, supra; see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
third prong under Caluza is missing in this case.  

The veteran has argued that the Board should accept the lay 
statements he has submitted as evidence of in-service 
diagnoses, specifically glomerulonephritis or "Brights 
disease."  He has emphasized that the lay individuals in 
question do not purport to diagnosis the veteran but, rather, 
to relate diagnoses offered by a competent physician at the 
time of the veteran's in-service hospitalization.  The Court 
has held that statements such as these, "...filtered as [they 
are] through a layman's sensibilities, of what a doctor 
purportedly said [are] simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Kirwin v. 
Brown, 8 Vet. App. 148 (1995); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  The evidence does not reflect that any 
of the individuals who have knowledge of the veteran's in-
service hospitalization are competent to provide the 
requisite medical diagnoses or opinions as to causation.  

The Board next notes that medical records in the claims file 
include note of an in-service history of kidney problems as 
reported by the veteran.  Physicians have noted in-service 
treatment specifically for glomerulonephritis.  Such 
information, merely recorded by medical professionals without 
review of clinical supporting evidence or medical comment, 
does not constitute competent evidence of a nexus between the 
in-service hospitalization symptoms and a kidney disability.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The record is negative for any competent opinion relating 
post-service renal disease to the veteran's report of in-
service symptoms and treatment.  In fact, the record contains 
one physician's opinion that the veteran's post-service 
kidney problems are not related to any reported service 
history.  Based on such, the claim of entitlement to direct 
service connection for glomerulonephritis/renal disease, is 
not plausible.  See 38 C.F.R. § 3.303.

The Board notes suggestion in the medical evidence of record 
that the veteran's renal problems are related to his 
rheumatoid arthritis.  Rheumatoid arthritis was first shown 
in the existing records decades after the veteran's period of 
service.  There is no competent evidence showing such in 
service, or for many years thereafter.  Nor has any physician 
related the onset or cause of such to the veteran's period of 
military service.  As such, the claim of service connection 
for such is not well grounded and the Board need not consider 
any claim of entitlement to renal disease as secondary to 
rheumatoid arthritis.  See Caluza, supra; 38 C.F.R. 
§ 3.310(a).

The record also does not show treatment for numbness or other 
finger complaints, or for any cardiac disorder, including 
rheumatic heart disease, for many years after service 
discharge.  The record contains no competent medical opinion 
relating any cardiac disease or finger numbness to service.  
As noted, the veteran himself is not competent to relate 
rheumatic heart disease, carpal tunnel syndrome or other 
disease of the heart or fingers to service.  Espiritu, supra.

In sum, in the absence of competent evidence of a nexus 
between currently diagnosed glomerulonephritis, rheumatoid 
arthritis, rheumatic heart disease and disease characterized 
by finger numbness, the veteran's claims must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).

Other Matters

The Court has held that under 38 U.S.C.A. § 5103 (West 1991) 
even where his claims appear to be not well grounded, where a 
veteran has identified the existence of evidence that could 
plausibly well ground the claim, VA has a duty to advise the 
veteran to obtain such evidence.  See generally, Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In the instant case, the 
veteran has reported that he received diagnoses of the 
claimed disabilities in service and was treated shortly after 
service for these conditions.  However, extensive efforts by 
the RO have failed to secure the reported service department 
records and the veteran has reported that evidence of private 
treatment was unavailable.  The Board concludes that it has 
complied with its duty under 38 U.S.C.A. § 5103.


ORDER

Service connection for glomerulonephritis is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for rheumatic heart disease is denied.

Service connection for numbness of the fingers is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 
- 14 -


- 13 -


